DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite one or more non-transient machine-readable mediums which appear to cover both transitory and non-transitory embodiments.
Claims 1-7 recite “One or more non-transient machine-readable storage mediums comprising computer-program instructions”
Page 12, Paragraph 3 of Applicant’s Specification filed 9/03/2021 states that “embodiments may also be implemented as instructions on a non-transient machine-readable medium…. A non-transient machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine…” which may include a signal and/or software.
The broadest, reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the plan meaning of computer readable media, 
See MPEP 2106.03, section II; When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).
The examiner suggests that Applicant amend the claims at issue to recite “one or more non-transitory machine-readable storage mediums” in order to properly render the claims in statutory form in view of their broadest, reasonable interpretation in light of the Specification as cited above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanz et al. (US Patent No. 10,681,155; Date of Patent: Jun. 9, 2020).
Regarding independent claim 7,
Sanz discloses a computationally-implemented method of retrieving and displaying indicia of temporal information on a present or superlatively proximate month, the method comprising: at a database: using one or more non-transient machine-readable storage mediums: maintaining a plurality of temporal information for viewing, upon request, by one or more users; See FIG. 2B and Col. 7, lines 8-13, (FIG. 2B illustrates a vertically scrollable timeline view corresponding to user information ordered chronologically, i.e. retrieving and displaying indicia of a plurality of temporal information.) See Col. 5, lines 8-16, (A user may select a desired time period of a retrieved timeline to view during a specific month, week, day, etc., i.e. retrieving and displaying indicia of temporal information on a present or superlatively proximate month viewable upon request by one or more users.)
for each of the plurality of temporal information, maintaining an associated temporal parameter; See Col. 4, lines 42-46, (The disclosed timeline view provides users an overview of their location history as a sequence of geo-located events, the time and duration of these visits, intervals between geo-located events, etc., i.e. maintaining a plurality of temporal information (e.g. the data comprising a user's location history) for viewing by one or more users wherein the plurality of temporal information maintains an associated temporal parameter (e.g. user data corresponding with time and duration of events).)
and at one or more processors of a server computer system: in response to the generation of an event on an indicium: either identifying which of the plurality of temporal information evince times on a present month; or, barring temporal information on a present month, identifying which of the plurality of temporal information evince times on a superlatively proximate month; See Col. 5, lines 8-16, (A user may select a desired time period of a retrieved timeline to view. A user may wish to view events occurred during a specific month, week, day, etc., i.e. identifying which of the plurality of temporal information evince times superlatively proximate to a present month (e.g. users may select a month.)
The examiner notes that the step "either identifying which of the plurality of temporal information evince times on a present month; or, barring temporal information on a present month, identifying which of the plurality of temporal information evince times on a superlatively proximate month;" is optional due to the use of the terms "either" and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
and causing a return of the temporal information by the server computer system and a retrieval and display of indicia of the temporal information as requested by one or more clients, by further via a database: using one or more non-transient machine-readable storage mediums: at one or more processors of a server computer system: in response to the generation of an event on an indicium: querying a plurality of temporal information; See FIG. 1 and Col. 6, lines 31-40, (As illustrated in FIG. 1, data sources 19A-19F (e.g. databases having temporal information) may generate location history data for the plurality of users interacting with the system. The system then constructs an interactive location history timeline using the data from the plurality of data sources 19A-19F, i.e. a return of temporal information by the server computer system and a retrieval and display of indicia of the temporal information (e.g. FIGs. 2A-2B illustrate modes of display of timelines) as requested by one or more clients (e.g. users interacting with the system may request timelines as in FIGs. 2A-2B).) See Col. 6, lines 40-46, (Data sources 19A-19F use data from the personal information server when generating location history data (e.g. generation of an event on an indicium) which is used to construct an interactive location history timeline.) The examiner notes that the process of generating a timeline retrieve data from one or more data sources and a personal information server, i.e. querying a plurality of temporal information.
either selecting temporal information on a present month; or, barring temporal information on a present month, selecting temporal information on a superlatively proximate month; See Col. 7, lines 50-57, (Users may instruct the system to provide a timeline view spanning multiple days or events that happened over a current month, i.e. selecting temporal information on a present month.)
The examiner notes that the step "either selecting temporal information on a present month; or, barring temporal information on a present month, selecting temporal information on a superlatively proximate month;" is optional due to the use of the terms "either" and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
and at one or more processors of the one or more clients: retrieving and displaying indicia of said temporal information. See Col. 7, lines 50-57, (Users may instruct the system to provide a timeline view spanning multiple days or events that happened over a current month, i.e. retrieving and displaying indicia of said temporal information (e.g. via the display of timelines in the formats illustrated in FIGs. 2A-2B which represent timelines generated in response to user requests.)

Regarding dependent claim 8,
As discussed above with claim 7, Sanz discloses all of the limitations.
Sanz further discloses the step of either displaying indicia on temporal information on a present day; or, barring temporal information on a present day, displaying indicia on temporal information on a superlatively proximate day. See FIG. 2A, (The user interface of FIG. 2A illustrates a timeline view of activities performed on a Saturday including events overlapping with the prior Friday and upcoming Sunday, i.e. displaying indicia on temporal information on a present day (e.g. the timeline elements of Saturday at the illustrated time intervals represent temporal information for Saturday which is being focused).)
The examiner notes that the step "either displaying indicia on temporal information on a present day; or, barring temporal information on a present day, displaying indicia on temporal information on a superlatively proximate day." is optional due to the use of the terms "either" and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding dependent claim 10,
	As discussed above with claim 7, Sanz discloses all of the limitations.
Sanz further discloses the step of via one or more processors of the server computer system, selecting temporal information on a superlatively proximate anterior month maintaining temporal information using one or more non-transient machine-readable memories. See Col. 5, lines 6-16, (The disclosed mapping software module provides controls for expanding and/or collapsing sections of a displayed timeline wherein a user may elect to view events that occurred during a specific month, week, day, etc., i.e. selecting temporal information on a superlatively proximate anterior month maintaining temporal information (e.g. a user can select from any available month, including months prior to a current time period.)



Regarding dependent claim 11,
	As discussed above with claim 7, Sanz discloses all of the limitations.
Sanz further discloses the step of via one or more processors of the server computer system, either selecting temporal information on a present month; or, barring temporal information on a present month, selecting a superlatively proximate month using one or more non-transient machine-readable memories.  See Col. 7, lines 50-57, (The disclosed colloquial day generator is configured to generate timelines spanning multiple days and provides functionality for zooming out in order to display events that occurred over a current month, i.e. selecting temporal information on a present month.)
The examiner notes that the step "either selecting temporal information on a present month; or, barring temporal information on a present month, selecting a superlatively proximate month using one or more non-transient machine-readable memories." is optional due to the use of the terms "either" and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding independent claim 12,
Sanz discloses a computationally-implemented method of retrieving and displaying indicia of temporal information on a posterior or anterior month traversed towards in response to the generation of an event on an indicium, See FIG. 1 and Col. 6, lines 31-40, (Disclosing a system and method for generating a presentation of user activities occurring over a period of time. According to the system of FIG. 1, data sources 19A-19F may generate location history data for the plurality of users interacting with the system. The system then constructs an interactive location history timeline, i.e. automated sequential display of temporal information based on temporal parameters (e.g. user location history data).)
the method comprising: at a database: using one or more non-transient machine-readable storage mediums: maintaining a plurality of temporal information for viewing, upon request, by one or more users; See Col. 5, lines 8-16, (A user may select a desired time period of a retrieved timeline to view during a specific month, week, day, etc., i.e. maintaining temporal information for viewing upon request by one or more users.)
for each of the plurality of temporal information, maintaining an associated temporal parameter; See Col. 4, lines 42-46, (The disclosed timeline view provides users an overview of their location history as a sequence of geo-located events, the time and duration of these visits, intervals between geo-located events, etc., i.e. maintaining a plurality of temporal information (e.g. the data comprising a user's location history).)
and at one or more processors of a server computer system: identifying which of the plurality of temporal information evince a time on a superlatively proximate posterior or anterior month maintaining temporal information; See Col. 5, lines 8-16, (A user may select a desired time period of a retrieved timeline to view, i.e. identifying which of the plurality of temporal information evince a time on a superlatively proximate posterior or anterior month maintaining temporal information. A user may wish to view events occurred during a specific month, week, day, etc., i.e.  superlatively proximate and posterior to a latest instantiation of temporal information previously retrieved (e.g. represented as timeline data prior to the selected time interval), or superlatively proximate and anterior to an earliest instantiation of temporal information previously retrieved (e.g. represented as timeline data following the selected time interval).)
and causing a return of the temporal information by the server computer system and a retrieval and display indicia of the temporal information as requested by one or more clients, by further via a database: using one or more non-transient machine-readable storage mediums: at one or more processors of a server computer system: in response to the generation of an event on an indicium: querying a plurality of temporal information; See FIG. 1 and Col. 6, lines 31-40, (As illustrated in FIG. 1, data sources 19A-19F (e.g. databases having temporal information) may generate location history data for the plurality of users interacting with the system. The system then constructs an interactive location history timeline using the data from the plurality of data sources 19A-19F, i.e. a return of temporal information by the server computer system and a retrieval and display of indicia of the temporal information (e.g. FIGs. 2A-2B illustrate modes of display of timelines) as requested by one or more clients (e.g. users interacting with the system may request timelines as in FIGs. 2A-2B).) See Col. 6, lines 40-46, (Data sources 19A-19F use data from the personal information server when generating location history data (e.g. generation of an event on an indicium) which is used to construct an interactive location history timeline.) The examiner notes that the process of generating a timeline retrieve data from one or more data sources and a personal information server, i.e. querying a plurality of temporal information.
selecting temporal information on a superlatively proximate posterior month maintaining temporal information; or selecting temporal information on a superlatively proximate anterior month maintaining temporal information; See Col. 7, lines 50-57, (Users may instruct the system to provide a timeline view spanning multiple days or events that happened over a current month, i.e. selecting temporal information on a present month.)
The examiner notes that the step "either selecting temporal information on a present month; or, barring temporal information on a present month, selecting temporal information on a superlatively proximate month; " is optional due to the use of the terms “either” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
and by at least one of the clients: retrieving and displaying indicia of said temporal information.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanz et al. (US Patent No. 10,681,155; Date of Patent: Jun. 9, 2020) in view of Huang et al. (US PGPUB No. 2013/0073971; Pub. Date: Mar. 21, 2013).
Regarding independent claim 1,
	Sanz discloses one or more non-transient machine-readable storage mediums comprising computer-program instructions which, upon effectuation via one or more processors of a client, execute operations to retrieve and display indicia of a plurality of temporal information, See FIG. 1, (Illustrating system 100 comprising computing device 12 having processor 20 and GPU 22, i.e. one or more processors of a client.) See FIG. 2B and Col. 7, lines 8-13, (FIG. 2B illustrates a vertically scrollable timeline view corresponding to user information ordered chronologically, i.e. retrieving and displaying indicia of a plurality of temporal information.)
the operations comprising: maintaining a plurality of temporal information for viewing by one or more users of a computer-program product, wherein the plurality of temporal information maintains an associated temporal parameter; See Col. 4, lines 42-46, (The disclosed timeline view provides users an overview of their location history as a sequence of geo-located events, the time and duration of these visits, intervals between geo-located events, etc., i.e. maintaining a plurality of temporal information (e.g. the data comprising a user's location history) for viewing by one or more users wherein the plurality of temporal information maintains an associated temporal parameter (e.g. user data corresponding with time and duration of events).
identifying which of the plurality of temporal information evince times superlatively proximate to a present time, superlatively proximate and posterior to a latest instantiation of temporal information previously retrieved, or superlatively proximate and anterior to an earliest instantiation of temporal information previously retrieved; See Col. 5, lines 8-16, (A user may select a desired time period of a retrieved timeline to view, i.e. identifying which of the plurality of temporal information evince times superlatively proximate to a present time. A user may wish to view events occurred during a specific month, week, day, etc., i.e.  superlatively proximate and posterior to a latest instantiation of temporal information previously retrieved (e.g. represented as timeline data prior to the selected time interval), or superlatively proximate and anterior to an earliest instantiation of temporal information previously retrieved (e.g. represented as timeline data following the selected time interval).)
causing automated sequential display of the temporal information based on the associated temporal parameter; See FIG. 1 and Col. 6, lines 31-40, (As illustrated in FIG. 1, data sources 19A-19F may generate location history data for the plurality of users interacting with the system. The system then constructs an interactive location history timeline, i.e. automated sequential display of temporal information based on temporal parameters (e.g. user location history data).)
	Sanz does not disclose the step of bidirectionally appending temporal information on times proximate to a present time in a timeline via execution of additional operations comprising: at one or more clients: by one or more processors of the one or more clients: retrieving and displaying indicia of temporal information on times superlatively proximate to a present time; 
in response to traversing down: appending temporal information on incrementally posterior times; 
and in response to traversing up: prepending temporal information on incrementally anterior times.
Huang discloses the step of bidirectionally appending temporal information on times proximate to a present time in a timeline via execution of additional operations comprising: at one or more clients: by one or more processors of the one or more clients: retrieving and displaying indicia of temporal information on times superlatively proximate to a present time; See Paragraph [0056], (Disclosing a method for presenting information related to a user in a timeline or map view. The method comprises a timeline of timeline units ordered by time, flush against each other, i.e. retrieving and displaying indicia of temporal information (e.g. timeline units) on times superlatively proximate to a present time (e.g. the contiguous timeline units are superlatively proximate to one another).) See Paragraph [0058], (An add event menu 260 component allows a user to add timeline elements to a time in the past or future on the timeline, i.e. bidirectionally appending temporal information. Note [0057] wherein the additions are made relative to a currently selected time period, i.e. a present time.) Therefore, timeline units may be added to both past and future time intervals and displayed in a contiguous manner and framed by a currently selected time period.
in response to traversing down: appending temporal information on incrementally posterior times; See Paragraphs [0057]-[0058], (The disclosed add event menu 260 allows users to add timeline units to past time intervals based on the currently selected time period, i.e. appending temporal information, i.e. traversing down (e.g. in the direction of time periods after the currently selected time period) and appending temporal information on incrementally posterior times (e.g. future time periods arranged contiguously on a timeline.)
and in response to traversing up: prepending temporal information on incrementally anterior times. See Paragraphs [0057]-[0058], (The disclosed add event menu 260 allows users to add timeline units to past time intervals based on the currently selected time period, i.e. prepending temporal information, i.e. traversing up (e.g. in the direction of time periods previous to the currently selected time period) and prepending temporal information on incrementally anterior times (e.g. past time periods arranged contiguously on a timeline.)

Regarding dependent claim 2,
As discussed above with claim 1, Sanz-Huang discloses all of the limitations.
Sanz further discloses the step further comprising the storage of computer-program instructions which, upon effectuation via one or more processors of the client, execute further operations comprising positioning the indicia among said temporal information on times superlatively proximate to a present time. See Col. 5, lines 8-16, (A user may wish to view events occurred during a specific month, week, day, etc., i.e. positioning the indicia among said temporal information on times superlatively proximate to a present time (e.g. the selected period is a present time).)

Regarding dependent claim 3,
As discussed above with claim 1, Sanz-Huang discloses all of the limitations.
Sanz further discloses the step further comprising the storage of computer-program instructions which, upon effectuation via one or more processors of the client, execute further operations comprising retrieving and displaying indicia of temporal information on times superlatively proximate to a time specified. See Col. 5, lines 8-16, (A user may select a desired time period of a retrieved timeline to view during a specific month, week, day, etc.) See FIG. 2A, (FIG. 2A illustrates a calendar timeline comprising three days focused around 12:00PM on a Saturday (a time specified, noted in bold compared to surrounding days). Events prior to that time on Friday and following 12:00AM the following Sunday are illustrated in the timeline, i.e. retrieving and displaying indicia of temporal information on times superlatively proximate to a time specified.)


Regarding dependent claim 4,
As discussed above with claim 3, Sanz-Huang discloses all of the limitations.
Sanz further discloses the step further comprising the storage of computer-program instructions which, upon effectuation via one or more processors of the client, execute further operations comprising positioning the indicia among said temporal information on times superlatively proximate to a time specified. See Col. 5, lines 8-16, (A user may select a desired time period of a retrieved timeline to view during a specific month, week, day, etc., i.e.) See FIG. 2A, (FIG. 2A illustrates a calendar timeline comprising three days focused around 12:00PM on a Saturday (a time specified, noted in bold compared to surrounding days). Events prior to that time on Friday and following 12:00AM the following Sunday are illustrated in the timeline, i.e. positioning indicia of temporal information on times superlatively proximate to a time specified (e.g. the arrangement of user location history data on the timeline represents a positioning).)

Regarding dependent claim 5,
As discussed above with claim 1, Sanz-Huang discloses all of the limitations.
Huang further discloses the step wherein computer-program instructions execute additional operations comprising: in response to traversing down after having retrieved and displayed indicia of temporal information on times superlatively proximate to a present time, appending temporal information on incrementally posterior times below a lowest-positioned and latest instantiation of temporal information previously retrieved and displayed at the client. See Paragraphs [0057]-[0058], (The disclosed add event menu 260 allows users to add timeline units to past time intervals based on the currently selected time period, i.e. appending temporal information, i.e. traversing down (e.g. in the direction of time periods after the currently selected time period) and appending temporal information on incrementally posterior times (e.g. future time periods arranged contiguously on a timeline.) The examiner notes that temporal units are described as being flush within the timeline presentation, therefore one of ordinary skill in the art would recognize that once a temporal unit is added at the end of the timeline it would represent a "lowest-positioned and latest instantiation of temporal information previously retrieved and displayed at the client".

Regarding dependent claim 6,
As discussed above with claim 1, Sanz-Huang discloses all of the limitations.
Huang further discloses the step wherein computer-program instructions execute additional operations: in response to traversing up after having retrieved and displayed indicia of temporal information on times superlatively proximate to a present time, prepending temporal information on incrementally anterior times above a highest- positioned and earliest instantiation of temporal information previously retrieved and displayed at the client.  See Paragraphs [0057]-[0058], (The disclosed add event menu 260 allows users to add timeline units to past time intervals based on the currently selected time period, i.e. prepending temporal information, i.e. traversing up (e.g. in the direction of time periods previous to the currently selected time period) and prepending temporal information on incrementally anterior times (e.g. past time periods arranged contiguously on a timeline.) The examiner notes that temporal units are described as being flush within the timeline presentation, therefore one of ordinary skill in the art would recognize that once a temporal unit is added at the top of the timeline it would represent a "highest-positioned and earliest instantiation of temporal information previously retrieved and displayed at the client".

Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanz et al. (US Patent No. 10,681,155; Date of Patent: Jun. 9, 2020) in view of Wright et al. (US PGPUB No. 2010/0185984; Pub. Date: Jul. 22, 2010).
Regarding dependent claim 9,
	As discussed above with claim 7, Sanz discloses all of the limitations.
Sanz does not disclose the step via one or more processors of the client, mutating or effacing an indicium on which events are otherwise generated to traverse towards posterior months barring temporal information on posterior months.
Wright discloses the step via one or more processors of the client, mutating or effacing an indicium on which events are otherwise generated to traverse towards posterior months barring temporal information on posterior months. See Paragraph [0333], (Disclosing a method for displaying a visual representation of presentation elements having temporal and spatial parameters. Users may dynamically scroll through data available in a temporal range defined by a past data limit and a future data limit.) See Paragraph [0331], (A user may modify a temporal boundary by selecting a new focus time, i.e. mutating or effacing an indicium on which events are otherwise generated to traverse towards posterior months (e.g. the new focus time may represent a period in the past). The visualization may be updated to reflect changes in temporal boundary as defined by user input.) See Paragraph [0376], (A user may select to view in formation for any period of an hour, day, month or other time period within a focus range.)  Note [0322] wherein start and end data limits are selectable by a user.
The examiner notes that these steps encompass setting a previously determined time period to a new one by overwriting the previous time, i.e. traversing towards posterior months barring temporal information on posterior months (e.g. the prior start/end limit represents temporal information on posterior months).
Sanz and Wright are analogous art because they are in the same field of endeavor, timeline data management and display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sanz to include the method of modifying start/end data limits for a timeline view as disclosed by Wright. Doing so would allow users to inspect timeline data at any desired degree of granularity, thereby facilitating analysis of a sequence of events.

Regarding dependent claim 13,
As discussed above with claim 12, Sanz discloses all of the limitations.
Sanz does not disclose the step further comprising mutating or effacing an indicium on which events are otherwise generated to traverse towards posterior months barring temporal information on posterior months.  
Wright discloses the step further comprising mutating or effacing an indicium on which events are otherwise generated to traverse towards posterior months barring temporal information on posterior months. See Paragraph [0333], (Disclosing a method for displaying a visual representation of presentation elements having temporal and spatial parameters. Users may dynamically scroll through data available in a temporal range defined by a past data limit and a future data limit.) See Paragraph [0331], (A user may modify a temporal boundary by selecting a new focus time, i.e. mutating or effacing an indicium on which events are otherwise generated to traverse towards posterior months (e.g. the new focus time may represent a period in the past). The visualization may be updated to reflect changes in temporal boundary as defined by user input.) See Paragraph [0376], (A user may select to view in formation for any period of an hour, day, month or other time period within a focus range.)  Note [0322] wherein start and end data limits are selectable by a user.
The examiner notes that these steps encompass setting a previously determined time period to a new one by overwriting the previous time, i.e. traversing towards posterior months barring temporal information on posterior months (e.g. the prior start/end limit represents temporal information on posterior months).  
Sanz and Wright are analogous art because they are in the same field of endeavor, timeline data management and display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sanz to include the method of modifying start/end data limits for a timeline view as disclosed by Wright. Doing so would allow users to inspect timeline data at any desired degree of granularity, thereby facilitating analysis of a sequence of events.
Regarding dependent claim 14,
As discussed above with claim 12, Sanz discloses all of the limitations.
Sanz does not disclose the step further comprising mutating or effacing an indicium on which events are otherwise generated to traverse towards posterior months barring temporal information on posterior months.  
Wright discloses the step further comprising mutating or effacing an indicium on which events are otherwise generated to traverse towards posterior months barring temporal information on posterior months. See Paragraph [0200], (Disclosing a method for displaying a visual representation of presentation elements having temporal and spatial parameters. The method includes a Future Time Range selector component that allows for setting a range of time after a moment of interest for which events will be shown.) See Paragraph [0331], (A user may modify a temporal boundary by selecting a new focus time, i.e. mutating or effacing an indicium on which events are otherwise generated to traverse towards anterior months (e.g. the new focus time may represent a period in the future). The visualization may be updated to reflect changes in temporal boundary as defined by user input.) See Paragraph [0376], (A user may select to view in formation for any period of an hour, day, month or other time period within a focus range.) Note [0322] wherein start and end data limits are selectable by a user.
The examiner notes that these steps encompass setting a previously determined time period to a new one by overwriting the previous time, i.e. traversing towards anterior months barring temporal information on posterior months (e.g. the prior start/end limit represents temporal information on anterior months).
Sanz and Wright are analogous art because they are in the same field of endeavor, timeline data management and display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sanz to include the method of modifying start/end data limits for a timeline view as disclosed by Wright. Doing so would allow users to inspect timeline data at any desired degree of granularity, thereby facilitating analysis of a sequence of events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159